Title: To Thomas Jefferson from Caesar Augustus Rodney, 22 June 1808
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                  
                     Honored & Dear Sir, 
                     Wilmington june 22d. 1808.
                  
                  I received your favor of the 21st. inst: by the mail of this morning & shall obey your friendly call with great cheerfulness. I shall leave home tomorrow in my own carriage & bring Mrs. Rodney with me, for whom I have been waiting for several days. With great esteem & respect 
                  Yours Very Sincerely & Affecy.
                  
                     C. A. Rodney 
                     
                  
               